Citation Nr: 1533616	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.
 
2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for Meniere's disease.
 
4.  Entitlement to service connection for vertigo, to include as secondary to Meniere's disease.

5.  Entitlement to service connection for earaches.

6.  Entitlement to service connection for a respiratory disorder.
 
7.  Entitlement to service connection for a kidney disability.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Portland RO.  A transcript of the hearing has been associated with the claims folder.

In October 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for Meniere's disease, earaches, vertigo, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right ankle disability is not related to his military service.

2.  The Veteran's currently diagnosed left ankle disability is not related to his military service.

3.  The Veteran's currently diagnosed kidney disability is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right ankle, left ankle, and kidney disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2014, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding Social Security Administration (SSA) records and provide the Veteran with VA examinations for his right ankle, left ankle, and kidney disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding SSA records were obtained and associated with the Veteran's claims folder.  Also, the Veteran was provided VA examinations in December 2014 for his right ankle, left ankle, and kidney disabilities and reports of the examinations were associated with the claims folder.  The Veteran's right ankle, left ankle, and kidney disability claims were readjudicated via a March 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's right ankle, left ankle, and kidney disability claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in April 2008, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations for his right ankle, left ankle, and kidney disabilities in December 2014.  The VA examination reports reflects that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his VBMS claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's ankle and kidney symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a relationship between the Veteran's disabilities and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for right ankle, left ankle, and kidney disabilities.

Service connection for right ankle, left ankle, and kidney disabilities

Because the outcome as to the issues of entitlement to service connection for right ankle, left ankle, and kidney disabilities involve the application of virtually similar law, the Board will address the three issues together.

With respect to the Veteran's right and left ankle disabilities, he contends that these disabilities are related to his military service, in particular injuries from parachuting.  With respect to the Veteran's kidney disability, he contends that this disability is related to his parachuting injury in service as well as exposure to chemicals.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis and calculi of the kidney, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis and peptic ulcers are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The Board initially notes that the record does not reflect medical evidence showing any manifestations of arthritis of the right or left ankle or calculi of the kidney during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with either of these disabilities until 2003 (more than 25 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to these claims.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted as to the three claims on appeal, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the current medical evidence of record documents diagnoses of kidney stones, degenerative arthritis of the right ankle, and tenosynovitis of the left ankle.  Therefore, Hickson element (1) is satisfied as to all claims.  

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records document in February 1975, he was treated for tenderness and swelling in his ankles.  He was placed on a T-3 profile and diagnosed with tendonitis in both ankles.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Also, a June 1976 treatment record noted that he injured his ankles when parachuting from a plane.  Further, in September 1976, he was treated for hematuria and in November 1976, he was hospitalized for 8 days for flank pain, low grade fever, and cloudy brown urine.  An impression of rule out glomerulonephritis was recorded.  Upon examination, he had sensitivity in his kidney area.  He was diagnosed with benign (or essential) hematuria.  He was placed on a T-3 profile and blood in his urine was noted.  As his service treatment records document treatment for the ankles and kidneys, the Board finds that Hickson element (2) is satisfied as to these claims.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right ankle, left ankle, and kidney disabilities are related to his military service.

With regard to the Veteran's ankles, he was provided a VA examination in December 2014.  The examiner noted the Veteran's in-service ankle injuries and treatment as well as a postservice motorcycle accident in 1986 and the Veteran's postservice employment as a systems control technician for new construction which required him to be on his feet for long periods.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with degenerative arthritis of the right ankle and tenosynovitis of the left ankle and concluded that it is less likely than not that these disabilities were incurred in or caused by military service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's ankle sprains in service were a relatively minor and self-limited condition that healed without sequela.  As such, the examiner opined that the Veteran's current ankle disabilities are related to the Veteran's postservice motorcycle accident and employment as a systems control technician.  

With respect to the Veteran's kidney disability, he was afforded a VA examination in December 2014.  The examiner noted the Veteran's in-service treatment for his the problems related to his kidneys, parachuting injury, and the Veteran's report of exposure to chemicals as well as the Veteran's report that from the 1980s to 2012, he had several episodes of right-sided kidney stones.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with kidney stones and concluded that this disability is less likely than not related to the Veteran's military service.  The examiner's rationale for his conclusion was based on his finding that although the Veteran was exposed to chemicals during service, this exposure did not indicate symptoms consistent with the Veteran's current kidney symptoms i.e. the kidney stones.  He also noted that the Veteran's urologic workup in 1976 revealed no identification of kidney stones.  Moreover, the Veteran's current kidney stone symptoms were not congruent with sequela from parachute jumps.    

The December 2014 VA examination reports were based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinions are consistent with the Veteran's documented medical history, which is absent any report of symptomatology related to the Veteran's ankles and kidneys for more than 25 years after service.  

The Board notes that Dr. J.P. opined in a June 2013 private treatment record that the Veteran's in-service ankle injuries are a contributing factor to his current ankle disabilities.  However, Dr. J.P. did not provide a rationale for her conclusion.  Also, a VA examiner opined in a January 2004 report after examination of the Veteran and consideration of his medical history that the Veteran's "bilateral ankle stiffness and pain, more likely related to non-service tibiofibular trauma and malposition secondary to surgical grafting, but at least as likely as not also a product of sprains claimed while on active duty..."  The Board finds that the VA examiner's report is contradictory in that the examiner indicates that the Veteran's ankle disabilities are more likely than not related to non-service connected trauma yet also states that they are at least as likely as not related to service.  However, even if the examiner opined that the Veteran's ankle disabilities are related to service, the examiner did not provide a rationale for their conclusion.  In light of the foregoing, the Board finds that both the opinion of Dr. J.P. and the January 2004 VA examiner are inadequate for evaluation purposes as neither provided a rationale for their conclusions.   See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

The Board observes that the Veteran has submitted a medical article pertaining to causes and symptoms of kidney stones.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the December 2014 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current kidney disability, in particular kidney stones, is not related to his military service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the medical article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that M.M., the Veteran's stepsister, submitted a statement dated June 2013 documenting the Veteran's ankle symptomatology.  The Board notes that the Veteran and M.M., while entirely competent to report his symptoms both current and past, have presented no clinical evidence of a nexus between his right ankle, left ankle, and kidney disability and his military service.  The Board finds that the Veteran and M.M. as lay people are not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran and M.M. are not competent to opine on matters such as the etiology of his current right ankle, left ankle, and kidney disabilities.  Such opinion requires specific medical training in the field of orthopedics (for the right and left ankle claims) and nephrology (for the kidney disability claim) and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran and M.M. have the medical training in the fields of orthopedics or nephrology to render medical opinions, the Board must find that their contention with regard to a nexus between his right ankle, left ankle, and kidney disability and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered in support of the Veteran's own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends he has experienced right ankle, left ankle, and kidney symptoms since service, the Board initially notes that he is competent to report such symptoms.  However, symptoms associated with these disabilities were not noted on his August 1977 separation examination.  Also, there was no documentation of ankle or kidney problems for more than 25 years after discharge from active service.  The Board therefore finds that statements regarding a continuity of symptoms since service that resulted in the diagnosed ankle and kidney disabilities are outweighed in probative value by the August 1977 separation examination as well as the December 2014 VA examination.  Specifically, the separation examination as well as the December 2014 VA examination contradict any assertion that an ankle or kidney disability were manifested during active service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to active service.  Therefore, continuity of symptomatology after service is not demonstrated as to the right ankle, left ankle, and kidney disability claims. 

Accordingly, element (3), nexus, is not met, and the Veteran's claims fail on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right ankle, left ankle, and kidney disabilities.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right ankle disability is denied.
 
Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a kidney disability is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for Meniere's disease and vertigo, the Board remanded these claims in part for the Veteran to be afforded a VA examination to determine whether these disabilities are related to the Veteran's military service, to include as due to his credible report of parachute injury and exposure to chemicals and treatment for dizziness and ear pain in November 1975.  His claim of entitlement to service connection for earaches was also remanded in order for him to be afforded a VA examination to determine whether he had an earaches disability separately diagnosed from his Meniere's' disease and vertigo, and if so, whether the disability is related to his military service.

Pursuant to the October 2014 Board remand, the Veteran was provided a VA examination in December 2014.  The examiner noted the Veteran's in-service treatment for otitis externa in May 1975 and for dizziness and ear pain in November 1975 as well as in November 1976 for headaches, dizziness, chills, and blurry vision at which time he was assessed with a "flu syndrome."  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with Meniere's disease and concluded that it is less likely than not that this disability was related to military service.  The examiner's rationale for his conclusion was based on his finding that the aforementioned in-service treatment did not have any relation to the later diagnosis of a chronic vestibular disease.  Moreover, there was no evidence of significant toxic chemical exposure event while on active duty.

The Board finds that the December 2014 VA examination is inadequate for evaluation of the Veteran's Meniere's disease, earaches, and vertigo claims.  Specifically, as indicated in the previous Board remand, the Board has found the Veteran to be credible with regard to his in-service exposure to chemicals.  Therefore, the examiner's finding of no evidence of significant toxic chemical exposure during service is of no probative value.  Also, the examiner failed to render an opinion as to whether the Veteran's diagnosed vestibular disorders are related to his in-service parachuting injury as was directed by the Board in the previous remand.  Further, as was also directed by the Board in the previous remand, the examiner did not identify whether the Veteran suffered from a disability manifested by earaches that was separate from the diagnosed Meniere's disease and vertigo.  In light of the foregoing, the Board finds that another remand is warranted for an additional medical opinion as to the etiology of the Veteran's Meniere's disease, vertigo, and earaches claims that is in compliance with the October 2014 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

With regard to the Veteran's claim of entitlement to service connection for a respiratory disorder, the Board remanded this claim in order for the Veteran to be provided a VA examination to determine whether the Veteran's diagnosed disorders of chronic bronchitis, rhinitis, and reactive airway disease are related to military service, to include treatment in November and December 1976 for an upper respiratory disorder with bronchitis.

Pursuant to the Board's remand, the Veteran was provided a VA examination in December 2014 for his respiratory disorder.  The VA examiner noted the Veteran's in-service treatment for upper respiratory infection with bronchitis.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with chronic bronchitis and concluded that the disability is less likely than not related to military service.  The examiner's rationale for his conclusion was based on his finding that there was no mention of a respiratory disorder on the Veteran's August 1977 separation examination.  The examiner also stated that diagnoses of chronic bronchitis, rhinitis, and reactive airway diseases were not noted until 2006.  

The Board finds that the December 2014 VA examiner's nexus opinion is inadequate for evaluation purposes.  Specifically, his finding that there was no diagnosis of bronchitis until 2006 is at odds with the service treatment record dated December 1976 which documents treatment for and diagnosis of upper respiratory infection with bronchitis.  As the examiner did not acknowledge treatment for this disability in his rationale, it is unclear whether he reviewed this treatment record when rendering the nexus opinion.  Therefore, the Board finds that an additional remand is warranted for a medical opinion as to whether the Veteran's diagnosed chronic bronchitis, rhinitis, and reactive airway disease are related to the in-service treatment for upper respiratory infection with bronchitis in November and December 1976.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to a physician other than the December 2014 VA examiner for a clarifying medical opinion as to the etiology of the Veteran's Meniere's disease, vertigo, and claimed earaches disability.    

Based on the review of the Veteran's claims folder, the examiner must determine the following:

a. Whether the Veteran has Meniere's disease that is at least as likely as not (i.e. probability of 50 percent or greater) related to his active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975.

b. Whether the Veteran has vertigo that is at least as likely as not (i.e. probability of 50 percent or greater) related to his active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975.

c. If the examiner determines that the Veteran's Meniere's disease is related to military service, is it at least as likely as not that the Veteran's 
vertigo is due to or caused by the Meniere's disease.

   d. Is it at least as likely as not that the Veteran's 
vertigo is aggravated by his Meniere's disease. By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's vertigo found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Meniere's disease. 

e. Whether the Veteran has a disability manifested by ear aches that is separate from his Meniere's disease and vertigo, and whether this disability is at least as likely as not (i.e. probability of 50 percent or greater) related to his active military service, to include his credible report of parachute injury as well as exposure to chemicals and treatment for dizziness and ear pain in November 1975.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

2. Return the claims folder to a physician other than the December 2014 VA examiner for a clarifying medical opinion as to the etiology of the Veteran's diagnosed respiratory disorder, which includes chronic bronchitis, rhinitis, and reactive airway disease.    

Based on the review of the Veteran's claims folder, the examiner must determine whether the Veteran's previously diagnosed respiratory disorder, specifically chronic bronchitis diagnosed in September 2012 by Dr. J.L. and rhinitis and reactive airway disease diagnosed in August 2006 by Dr. D.L., is at least as likely as not (probability of 50 percent or more) related to his military service, to include treatment in November and December 1976 for an upper respiratory disorder with bronchitis.

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


